Citation Nr: 1708669	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-27 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus with erectile dysfunction. 

2.  Entitlement to service connection for glucose intolerance.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability. 

5.  Entitlement to an increased evaluation for diabetes mellitus with erectile dysfunction, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased evaluation for patellofemoral pain syndrome with degenerative joint disease, left knee, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for patellofemoral pain syndrome with degenerative joint disease, right knee, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for edema, left lower extremity, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased evaluation for edema, right lower extremity, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for diabetic peripheral neuropathy (sciatic nerve), left lower extremity, currently evaluated as 10 percent disabling prior to February 14, 2013, and as 20 percent disabling from that date.  

11.  Entitlement to an increased evaluation for diabetic peripheral neuropathy (sciatic nerve), right lower extremity, currently evaluated as 20 percent disabling. 

12.  Entitlement to an initial compensable evaluation for diabetic peripheral neuropathy (femoral nerve) of the right lower extremity, associated with diabetes mellitus with onychomycosis and erectile dysfunction, prior to June 14, 2016, and in excess of 20 percent from that date.  

13.  Entitlement to an initial compensable evaluation for diabetic peripheral neuropathy (femoral nerve) of the left lower extremity, associated with diabetes mellitus with onychomycosis and erectile dysfunction, prior to June 14, 2016, and in excess of 20 percent from that date.

14.  Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling.

15.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to February 14, 2013.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974 and from September 1978 to September 1995.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased evaluation for diabetes mellitus with erectile dysfunction, and an increased level of special monthly compensation (SMC) due to service-connected loss of use of a creative organ.  

This case is also on appeal from a May 2010 rating decision that denied service connection for an eye disability; service connection for glucose intolerance; an earlier effective date for service-connected diabetes mellitus; an increased evaluation for patellofemoral pain syndrome with degenerative joint disease, left knee; an increased evaluation for patellofemoral pain syndrome with degenerative joint disease, right knee; an increased evaluation for edema, left lower extremity; an increased evaluation for edema, right lower extremity; an increased evaluation for diabetic peripheral neuropathy, left lower extremity; an increased evaluation for diabetic peripheral neuropathy, right lower extremity; and an increased evaluation for hypertension.  

In addition, this case is on appeal from an August 2010 rating decision that denied service connection for sleep apnea and a cervical spine disability, and a November 2012 rating decision that denied a TDIU.  

A March 2013 rating decision assigned 20 percent evaluations for the Veteran's diabetic peripheral neuropathy (sciatic nerve), left lower extremity, and diabetic peripheral neuropathy (sciatic nerve), right lower extremity, each effective February 14, 2013.  The rating decision granted service connection for posttraumatic stress disorder (PTSD), gout/arthropathy of the bilateral great toes and left ankle, diabetic peripheral neuropathy of the right upper extremity and left upper extremity, and residual right knee scars.  The combined evaluation was 100 percent, from February 14, 2013.  

In a January 2014 rating decision, the RO granted service connection for right lower extremity radiculopathy affecting the sciatic nerve, as secondary to a service-connected back disability.  The RO included that evaluation in the already service-connected right lower extremity peripheral neuropathy affecting the sciatic nerve and assigned an effective date of October 23, 2009, for the assignment of the single, 20 percent rating.  Thus, the issue regarding the right lower extremity sciatic nerve disability is as noted on the title page.  

The Veteran is already entitled to SMC based on loss of use of a creative organ, effective May 13, 2008.  As a result, the Board has characterized the TDIU issue as entitlement to a TDIU, prior to February 14, 2013.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  

The Veteran testified before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is in the record.  

In November 2015, the Board denied an increased level of SMC due to service connected loss of use of a creative organ and dismissed a freestanding claim for an effective date for service connection for diabetes mellitus prior to September 12, 2003.  The Board remanded the remaining claims for additional development.  

A September 2016 rating decision granted service connection for diabetic peripheral neuropathy (femoral nerve) of the right lower extremity and the left lower extremity, based on a June 14, 2016, neuropathy/diabetic sensory-motor peripheral neuropathy Disability Benefits Questionnaire (DBQ).  The rating decision noted that each disability was associated with the Veteran's service-connected diabetes mellitus with onychomycosis and erectile dysfunction.  The evaluation for each disability was 20 percent, effective June 14, 2016.  

The Veteran did not file any document with VA expressing disagreement with the September 2016 decision regarding the femoral nerves.  However, the femoral nerve disabilities are manifestations of the Veteran's service-connected diabetes mellitus.  When the Veteran disagreed with the amount of compensation awarded for his diabetes mellitus, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected diabetes mellitus.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulations provide that VA is to evaluate any complications of diabetes mellitus separately.  38 CFR § 4.120, Diagnostic Code 7913, Note (1) (2016).  The Board is therefore required to consider whether ratings are warranted for complications of diabetes mellitus.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for diabetes mellitus, his appeal encompassed ratings for all complications of the condition.  Thus, the issues before the Board are as shown on the title page. 

The issues of service connection for glucose intolerance and a cervical spine disability; increased evaluations for left and right knee disabilities; increased evaluations for diabetic peripheral neuropathy (sciatic and femoral nerves), for both lower extremities; and an increased evaluation for hypertension are before the Board for final appellate consideration.  

The issues of service connection for an eye disability and for sleep apnea; increased evaluations for diabetes mellitus; edema, left and right lower extremities; and entitlement to a TDIU, prior to February 14, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Glucose intolerance is a laboratory finding and is not a disability for which VA benefits can be granted.

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current cervical spine disability is related to active duty, or that it was proximately caused or aggravated by service-connected disability.  

3.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's patellofemoral pain syndrome with degenerative joint disease of the right knee or the left knee results in any limitation of flexion or extension, recurrent subluxation or instability, or incapacitating episodes of arthritis; or that the Veteran's right meniscectomy results in any symptoms.

4.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's peripheral neuropathy (sciatic nerve) of the right lower extremity resulted in more than moderate incomplete paralysis at any time during the appeal period.  

5.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's diabetic peripheral neuropathy (sciatic nerve) of the left lower extremity resulted in more than mild incomplete paralysis prior to February 14, 2013, or has resulted in more than moderate incomplete paralysis from that date.  

6.  The competent medical evidence, and competent and credible lay evidence, demonstrates that the Veteran's diabetic peripheral neuropathy (femoral nerve) of the right lower extremity or the left lower extremity resulted in no more than mild incomplete paralysis from January 12, 2010, and no more than moderate incomplete paralysis from February 14, 2013.  

7.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's hypertension results in diastolic pressure predominately measuring 110 or more or systolic pressure predominantly measuring 200 or more.  


CONCLUSIONS OF LAW

1.  Glucose intolerance was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for a cervical spine disability, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).

3.  The criteria for an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5260 and 5261 (2016). 

4.  The criteria for an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5260 and 5261 (2016).

5.  The criteria for an evaluation for diabetic peripheral neuropathy (sciatic nerve), left lower extremity, in excess of 10 percent disabling prior to February 14, 2013, and in excess of 20 percent disabling from that date, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for an evaluation for diabetic peripheral neuropathy (sciatic nerve), right lower extremity, in excess of 20 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for an initial evaluation for diabetic peripheral neuropathy (femoral nerve), right lower extremity, of 10 percent disabling from January 12, 2010, and of 20 percent disabling from February 14, 2013, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8526 (2016).

8.  The criteria for an initial evaluation for diabetic peripheral neuropathy (femoral nerve), left lower extremity, of 10 percent disabling from January 12, 2010, and of 20 percent disabling from February 14, 2013, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8526 (2016).

9.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A March 2010 VA memorandum provides that VA had determined that treatment records from Darnell Army Medical Center for two identified periods of time were unavailable for review, all procedures to obtain them had been correctly followed, evidence of written and telephonic efforts to obtain the records was in the file, all efforts to obtain the records had been exhausted, further efforts were futile, and, based on these facts, the records were unavailable.  The memorandum lists the attempts made to obtain the records.  The Board also finds that the AOJ conducted the development requested by the Board's November 2015 remand with respect to these claims.  The development requested by the Remand section below would no result in evidence relevant to the claims being decided in this decision.  In this regard, the Veteran has not alleged that there exist any outstanding VA treatment records that are relevant to these claims. 

I.  Service Connection

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Glucose Intolerance

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for glucose intolerance.

The Veteran is currently service-connected for diabetes mellitus.  Glucose intolerance is a symptom of diabetes mellitus, and is addressed by VA examinations conducted in July 2008, February 2013 and June 2016.  Glucose intolerance is in the nature of a laboratory finding rather than a disease or injury.  VA does not service connect laboratory findings.  Instead, VA service connects only disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Since the Veteran's glucose intolerance is not a disability for which service connection may be established, service connection cannot be granted.  In this regard, the Board again notes that glucose intolerance is a symptom of the diabetes mellitus for which the Veteran is already service-connected, and for which he receive VA compensation.  

B.  Cervical Spine Disability

During the hearing, the Veteran generally testified that his cervical spine disability was related to his back.  He offered no specific reasons or arguments, and identified no supporting evidence or medical findings, for this argument.  The Board observes that the Veteran is service-connected for lumbar spine degenerative joint and disc disease, evaluated as 10 percent disabling since October 2009.

The Veteran's service treatment records, including his May 1995 retirement report of medical history and report of retirement medical examination, are negative for relevant complaints, symptoms, findings or diagnoses.

The post-service private and VA medical records are negative for complaints of neck pain for more than a decade after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records reflect that in November 2008 the Veteran complained of neck pain for the last 2 months.  Radiographic examination at that time was negative.  Private medical records include a November 2015 note that the Veteran was to be referred for physical therapy for radiculopathy, cervical region, and cervicalgia.  A November 2015 MRI of the Veteran's cervical spine resulted in an impression of mild cervical spondylosis C3-4 through C6-7.  

The Board finds that the preponderance of the evidence is against service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.  The record contains no evidence that any cervical spine disability or diagnosis, including radiculopathy of the cervical region, cervicalgia, or mild cervical spondylosis C3-4 through C6-7, is related to active duty or a service-connected disability.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a cervical spine disability as a result of his active duty or service-connected disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for cervical spine disability, to include as secondary to service-connected lumbar spine disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

A.  Patellofemoral Pain Syndrome with Degenerative Joint Disease,
Left Knee and Right Knee

Historically, the Veteran's knee disabilities are evaluated for limitation of flexion under Diagnostic Code 5260.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Under Diagnostic Code 5261, a noncompensable rating is warranted for extension limited to 5 degrees, a 10 percent rating is warranted for extension limited to 10 degrees, and a 20 percent rating is warranted for extension limited to 15 degrees.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Knee laxity is evaluated under Diagnostic Code 5257. Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  That is to say, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

Symptomatic removal of semilunar cartilage warrants a 10 percent evaluation under Diagnostic Code 5259.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In light of the VA examination reports discussed below that show that the Veteran has no objective pain on motion of either knee, the Board finds that the VA examinations comply with Correia v. McDonald, 28 Vet. App. 158 (2016). 

The report of a December 2009 VA examination provides that the Veteran complained of pain, instability, fatigability, weakness, heat, giving way, lack of endurance and stiffness.  On physical examination, the Veteran's range of motion was normal (from zero to 140 degrees) bilaterally, with no pain.  One additional range of motion test resulted in no changes.  The report states that no instability was noted.  X-rays of the knees were abnormal and showed bilateral tricompartmental degenerative changes with joint space narrowing and spurring.  

The report of a February 2013 DBQ provides that the Veteran did not report that flare-ups impacted the function of the knee and/or lower leg.  On physical examination, the Veteran's range of motion was from zero to 140 degrees bilaterally, with no pain.  Repetitive-use testing with three repetitions resulted in no changes.  The Veteran denied that the range of motion was painful, stating there was just popping.  The Veteran had no additional limitation of range of motion following repetitive-use testing.  He did have functional loss and/or functional impairment of the knee and lower leg consisting of disturbance of locomotion and interference with sitting, standing and weight-bearing.  Joint stability testing was normal bilaterally, and there was no evidence of history of recurrent patellar subluxation/dislocation.  The report provides that the Veteran had undergone a right meniscectomy in 2011.  He had no symptoms or residual signs.  The Veteran occasionally used a knee brace.  

During the September 2015 hearing, the Veteran made no assertion that the pain in either knee had increased since the February 2013 DBQ.  As a result, the Board finds that another VA examination is not warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  He stated that his current problems were pain and stiffness.  He had undergone a private meniscus repair with subsequent physical therapy a couple of years earlier.  He had a brace that he alternated on his knees.  The right knee felt like it gave way, buckled or was unstable.  

VA treatment records dated in January 2012 reflect that the Veteran underwent meniscectomy at Scott and White.  Private treatment records, including those from Scott and White, reflect prior knee surgery but offer no details.  

The Board finds that the preponderance of the evidence is against each claim for an increased initial evaluation.  The foregoing evidence simply does not show that the Veteran has limitation of flexion warranting assignment of a 20 percent evaluation for either knee.  In this regard, there is no evidence of actual or functional limitation of flexion.  Thus, an evaluation in excess of 10 percent for either knee is not warranted under Diagnostic Code 5260.  There is also no evidence of compensable limitation of extension in either knee; thus separate ratings under Diagnostic Code 5261 are not warranted.  There is no evidence of occasional incapacitating exacerbations of arthritis for either knee.  Thus, an evaluation in excess of 10 percent is not warranted for either knee under Diagnostic Code 5003.  

Similarly, the foregoing evidence does not show that either of the Veteran's knees had any recurrent subluxation or lateral instability which would warrant assignment of separate ratings under Diagnostic Code 5257.  The record also fails to show that the Veteran has any symptoms from his right knee meniscectomy, and therefore a separate evaluation is not warranted under Diagnostic Code 5259.  

The Board is aware of the Veteran's credible complaints.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's service-connected knee disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which these disabilities are evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for increased initial evaluations.  As noted above, the evidence, which includes results of repetitive motion testing, does not show that pain due to either knee disability has caused functional loss warranting a higher evaluation under the relevant Diagnostic Codes.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected knee disabilities are contemplated in the evaluations now assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's knee disabilities.  The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  On examination, he has demonstrated no limitation of motion, objective signs of pain, instability, or symptoms of removal of semilunar cartilage.  He did have functional loss and/or functional impairment of the knee and lower leg consisting of disturbance of locomotion and interference with sitting, standing and weight-bearing.  The diagnostic criteria for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Given the variety of ways in which the Rating Schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Therefore, the Veteran's knee disability pictures are contemplated by the rating schedule, the assigned 10 percent evaluations are adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for patellofemoral pain syndrome with degenerative joint disease, left knee, or an evaluation in excess of 10 percent for patellofemoral pain syndrome with degenerative joint disease, right knee.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

B.  Diabetic Peripheral Neuropathy (Sciatic Nerve), Left Lower Extremity
and Right Lower Extremity

The Veteran's diabetic peripheral neuropathy (sciatic nerve) of the right lower extremity and left lower extremity are evaluated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent evaluation, moderate incomplete paralysis warrants a 20 percent evaluation, and moderately severe paralysis warrants a 40 percent evaluation.  

As noted in the Introduction, during the course of the appeal the RO granted service connection for radiculopathy of the right lower extremity as secondary to the service-connected back disability and identified the sciatic nerve as the affected nerve.  As the Veteran was already service-connected and separately evaluated for sciatic nerve disability as related to the service-connected diabetes, the RO included the back-related nerve disability in the rating but made the effective date for the 20 percent rating October 23, 2009.

The Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent disabling prior to February 14, 2013, and in excess of 20 percent disabling from that date, for the left lower extremity sciatic nerve disability and against a rating in excess of 20 percent for the right lower extremity for any time during the appeal period.  

Treatment records dated during the appeal period reflect peripheral neuropathy.  However, they are negative for any findings warranting the claimed evaluations under Diagnostic Code 8520.  

The report of a December 2009 VA examination provides that the Veteran's motor strength of the lower extremities was normal bilaterally.  The Veteran's lower extremities had decreased pinprick sensation bilaterally, but lower extremity temperature, position, vibration, and two point discrimination testing was normal bilaterally.  The Board finds that these normal findings do not reflect more than mild incomplete paralysis of the sciatic nerve in either lower extremity, and do not warrant an evaluation in excess of 10 percent for the left lower extremity, prior to February 14, 2013, or a rating in excess of 20 percent for the right.  

A February, 14, 2013, DBQ relates that the Veteran had moderate incomplete paralysis of the sciatic nerve in the right and left lower extremities.  A July 2013 DBQ relates that the Veteran had involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The radiculopathy was moderate on the right and did not affect the left.  The report of a June 2016 DBQ provides that the Veteran had moderate incomplete paralysis of the sciatic nerve on the right and left sides.  The Board finds that these findings do not reflect more than moderate incomplete paralysis of the sciatic nerve in either lower extremity, and do not warrant an evaluation in excess of 20 percent for either lower extremity, from February 14, 2013.

The Board is aware of the Veteran's credible complaints.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Buchanan, supra.  See also Davidson, supra 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson, supra.

Competent evidence concerning the nature and extent of the Veteran's service-connected diabetic peripheral neuropathy (sciatic nerve) of the right and left lower extremities on appeal has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which these disabilities are evaluated.  

Additionally, the record contains no indication that the rating criteria are inadequate to rate these disabilities.  Here, the record does not establish that the rating criteria are inadequate for rating the diabetic peripheral neuropathy (sciatic nerve) of the right and left lower extremities.  The Veteran's disabilities are manifested by incomplete paralysis of the sciatic nerve.  The rating criteria contemplate paralysis of the sciatic nerve, and accordingly contemplate the Veteran's symptomatology.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for extraschedular consideration is required.  See Thun, supra.

In sum, the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent disabling for diabetic peripheral neuropathy (sciatic nerve) of the right lower extremity, or an evaluation in excess of 10 percent disabling prior to February 14, 2013, and in excess of 20 percent disabling from that date, for diabetic peripheral neuropathy (sciatic nerve), of the left lower extremity.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

C.  Diabetic Peripheral Neuropathy (Femoral Nerve), Left Lower Extremity
and Right Lower Extremity

The Veteran's diabetic peripheral neuropathy (femoral nerve) of the right lower extremity and left lower extremity are evaluated under Diagnostic Code 8526 for paralysis of the femoral nerve.  Mild incomplete paralysis warrants a 10 percent evaluation, moderate incomplete paralysis warrants a 20 percent evaluation, and severe incomplete paralysis warrants a 30 percent evaluation.  

The Veteran submitted a claim for an increased evaluation for diabetes mellitus on May 13, 2008.  Thus, the relevant appeal period begins May 13, 2007.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

VA outpatient treatment reports reflect that on January 12, 2010, the Veteran complained of burning and thigh pain for the past 5-10 years.  When sitting, the Veteran's paunch irritated his lateral femoral cutaneous nerves and caused some burning irritation.  The examiner stated that the Veteran was a diabetic and these were sometimes quite sensitive to any nerve irritation.  The pertinent assessment was probable mild meralgia paresthetica.  The February 14, 2013, and June 2016 DBQs provides that the Veteran had right and left moderate incomplete paralysis of the femoral nerve.

The Board finds that these findings warrant 10 percent initial evaluations, for mild incomplete paralysis, from January 12, 2010.  They also warrant 20 initial percent evaluations, for moderate incomplete paralysis, from February 14, 2013.  However, they do not show more than mild incomplete paralysis from January 12, 2010, or more than moderate incomplete paralysis from February 14, 2013.  

The Board is aware of the Veteran's credible complaints.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Buchanan, supra.  See also Davidson, supra 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson, supra.

Competent evidence concerning the nature and extent of the Veteran's service-connected diabetic peripheral neuropathy (femoral nerve) of the right and left lower extremities on appeal has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which these disabilities are evaluated.  

Additionally, the record contains no indication that the rating criteria are inadequate to rate these disabilities.  Here, the record does not establish that the rating criteria are inadequate for rating the diabetic peripheral neuropathy (femoral) of the right and left lower extremities.  The Veteran's disabilities are manifested by incomplete paralysis of the femoral nerve.  The rating criteria contemplate paralysis of the femoral nerve, and accordingly contemplate the Veteran's symptomatology.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for extraschedular consideration is required.  See Thun, supra.

In sum, the evidence demonstrates that the Veteran is entitled to 10 percent initial evaluations from January 12, 2010, and 20 percent initial evaluations from February 14, 2013, for diabetic peripheral neuropathy (femoral) of the right and left lower extremities.  As the preponderance of the evidence is against any initial evaluations in excess of 10 percent from January 12, 2010, and in excess of 20 percent from February 14, 2013, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

D.  Hypertension

The Veteran's hypertension is evaluated under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Diastolic pressure predominately measuring 100 or more or; systolic pressure predominantly measuring 160 or more, or; where continuous medication is required for control of hypertension in an individual with a history of diastolic pressure predominantly measuring 100 or more, warrants a 10 percent evaluation.  Diagnostic Code 7101.  Diastolic pressure predominately measuring 110 or more or; systolic pressure predominantly measuring 200 or more, warrants a 20 percent evaluation.  

The Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for hypertension.  

Private and VA treatment records dated during the appeal period reflect treatment for hypertension.  They are negative for any blood pressure readings warranting an evaluation in excess of 10 percent for hypertension.  Diagnostic Code 7101.  Similarly, a December 2009 VA examination report and a February 2013 DBQ are negative for any blood pressure readings warranting an evaluation in excess of 10 percent for hypertension, showing diastolic pressures no higher than 86 and systolic pressures no higher than 150.  Diagnostic Code 7101.  Treatment records dated subsequent to the February 2013 DBQ fail to show that the Veteran's hypertension has increased in severity since that time, and in fact the Veteran has not alleged any increase in severity since that time.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board is aware of the Veteran's credible complaints.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Buchanan, supra.  See also Davidson, supra 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson, supra.

Competent evidence concerning the nature and extent of the Veteran's service-connected hypertension on appeal has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which this disability is evaluated.  

Additionally, the record contains no indication that the rating criteria are inadequate to rate these disabilities.  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's hypertension.  The Veteran's disability is manifested by increased blood pressure.  The rating criteria contemplate blood pressure readings, and accordingly contemplate the Veteran's symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for extraschedular consideration is required.  See Thun, supra.

In sum, the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent disabling for hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

The Veteran is service-connected for numerous disabilities and the Board is remanding other claims for increased rating as well as claim for TDIU for further development.  Thus, the Veteran and his representative have the opportunity to explicitly raise the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis as part of the remanded claims for increased rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Service connection for glucose intolerance is denied.

Service connection for a cervical spine disability is denied.  

An evaluation for patellofemoral pain syndrome with degenerative joint disease, left knee, in excess of 10 percent disabling is denied.  

An evaluation for patellofemoral pain syndrome with degenerative joint disease, right knee, in excess of 10 percent disabling is denied.  
An evaluation for diabetic peripheral neuropathy (sciatic nerve), left lower extremity, in excess of 10 percent disabling prior to February 14, 2013, and in excess of 20 percent disabling from that date, is denied.  

An evaluation for diabetic peripheral neuropathy, right lower extremity (sciatic nerve), in excess of 20 percent disabling is denied.

An initial evaluation for diabetic peripheral neuropathy, right lower extremity (femoral nerve) of 10 percent disabling from January 12, 2010, and of 20 percent disabling from February 14, 2013, but not higher, is granted, subject to the rules and regulations governing the award of monetary benefits.

An initial evaluation for diabetic peripheral neuropathy, left lower extremity (femoral nerve) of 10 percent disabling from January 12, 2010, and of 20 percent disabling from February 14, 2013, but not higher, is granted, subject to the rules and regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for hypertension is denied.


REMAND

Since the following issues are being remanded for development, the eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The report of a December 2009 VA examination provides that the Veteran's eyes were normal on examination, and there was no eye diagnosis.  VA outpatient treatment reports dated in 2012 and 2013 reflect assessments of dry eyes, requiring prescription medication.  During the hearing, the Veteran testified that he had no eye disability other than chronic dry eye.  

The Board finds that the Veteran's assessment and treatment for dry eyes, along with the fact that he is service-connected for diabetes mellitus, raises the possibility that the Veteran's service-connected diabetes mellitus causes or aggravates his chronic dry eyes.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion wether the Veteran's dry eyes are proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Allen, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The report of a July 2013 VA DBQ provides a negative nexus opinion for the Veteran's sleep apnea.  The examiner explained in part that symptoms consistent with sleep apnea were not reported until August 13, 2009, i.e. snoring, daytime somnolence, falling asleep at work.  The Veteran's sleep apnea was more than likely attributable to current body habitus of short stature and acquired obesity, as the Veteran's weight was 212 pounds at 65' height at the time he was diagnosed with OSA.  However, during the September 2015 hearing the Veteran testified that he had experienced trouble sleeping while on active duty and even required prescription sleep medicine, and had experienced the same symptoms ever since his [September 1995] separation from active duty.  

In light of this conflicting evidence, the Board finds that another VA medical opinion is warranted.  The VA examiner must address the Veteran's hearing testimony that he had sleep apnea symptoms during active duty, and has had them ever since separation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

The Veteran was most recently provided a DBQ for his service-connected diabetes mellitus with erectile dysfunction in June 2016.  The DBQ does not include any findings pertaining to the Veteran's erectile dysfunction.  A separate DBQ for erectile dysfunction was not conducted.  As a result, the Board finds that an additional examination of the Veteran that includes his erectile dysfunction is required.  

The Veteran was provided a DBQ to evaluate his service-connected edema of the right lower extremity and left lower extremity in June 2016.  The DBQ does not address whether the Veteran's edema was persistent, relieved by elevation of the extremity, or had beginning stasis pigmentation or eczema, as noted by 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).  As a result, the DBQ is inadequate and additional evaluation is required. 

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's eFolders.  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any dry eye disability that may be present.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.

Following a review of the relevant medical evidence, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or more likelihood) that any current chronic dry eye disability is caused by, the result of, or aggravated by the Veteran's service-connected diabetes mellitus.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

3.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the July 2013 VA DBQ (or a suitable substitute if this individual is unavailable) for an addendum. 

Following a review of the relevant medical evidence, the medical history (including that the Veteran had experienced trouble sleeping, and required prescription sleep medication during active duty and ever since his [September 1995] separation from active duty), and the results of the July 2013 DBQ, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's current sleep apnea is causally related to the Veteran's active duty.

The examiner must address the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  Dalton, supra. 

The examiner is requested to provide a rationale for any opinion expressed.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected diabetes mellitus with erectile dysfunction.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's diabetes mellitus and erectile dysfunction.  The appropriate DBQs should be filled out for this purpose, if possible.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected edema of the right lower extremity and left lower extremity.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the edema of the right lower extremity and left lower extremity.  The appropriate DBQ should be filled out for this purpose, if possible.

The examiner is specifically requested to address whether the Veteran's edema is persistent, relieved by elevation of the extremity, or has beginning stasis pigmentation or eczema.  Diagnostic Code 7121.

6.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


